Citation Nr: 0214504	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-07 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to 
October 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the RO in Buffalo, New 
York which denied service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PTSD developed years after service and was 
not caused by any incident of service.  During service he did 
not engage in combat with the enemy, and there is no credible 
supporting evidence to show service stressors which might 
lead to PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  Such notice is found in RO letters 
dated in October 1996 and July 1999, as well as in the 
statement of the case.  The veteran and his representative 
have submitted written arguments.  The letters and the 
statement of the case provided notice to the veteran of what 
was revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   The Board concludes that 
the notice provisions of the VCAA and companion regulation 
have been satisfied in this case to the extent possible.  Id.  
Based on the entire record, the Board finds that all relevant 
evidence has been developed to the extent possible, and the 
duty to assist provisions of the VCAA and implementing 
regulation have been satisfied.

Factual Background

The veteran served on active duty in the Navy from October 
1947 to October 1951.  His primary military occupational 
specialty (MOS) was that of a fire controlman.  His personnel 
records do not show that he received any combat citations.  
Records show that he served primarily aboard ships, including 
a "goodwill cruise" in the fall of 1948 to South Africa and 
South America.  The veteran was stationed aboard the USS 
Huntington from January 1948 to March 1949.  He served aboard 
the USS Vogelgesang from September 1949 to September 1951.  
Neither vessel served in the waters contiguous to Korea.

Service medical records are negative for a psychiatric 
disorder.

In June 1974, the veteran submitted a claim for service 
connection for "nerves", which he said were incurred in 
1949 aboard the USS Vogelsang.

VA hospital records reflect that the veteran was hospitalized 
for alcohol addiction and withdrawal from May 1974 to June 
1974.  A May 1974 psychiatric social history reflects that on 
interview, the veteran's wife reported that the veteran was 
nervous.  She said he was treated for his nerves at a private 
hospital twelve years earlier.

In a July 1974 rating decision, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
notified of this decision in July 1974 and he did not appeal.  
The denial of service connection for a nervous condition was 
confirmed in a September 1974 rating decision.  The veteran 
was notified of this decision in September 1974 and he did 
not appeal.

The first diagnosis of PTSD is dated in May 1996.  Private 
medical records from Buffalo General Hospital reflect that 
the veteran was hospitalized in May 1996.  He reported that 
he had flashbacks of fighting in Korea.  The pertinent 
discharge diagnoses were PTSD with depression, and history of 
alcohol dependence.

In September 1996, the veteran submitted a claim for service 
connection for PTSD.  He said he was treated for his nerves 
from approximately 1947 to 1948, in Trieste, Italy, when he 
was assigned to the 6th Fleet.  He reported treatment for 
nerves by a private doctor from 1959 to 1961.

By a letter to the veteran dated in October 1996, the RO 
asked him to provide details regarding his claimed in-service 
stressors.  He was asked to complete authorizations for 
release of information from any private physicians who 
treated him for his claimed PTSD.  The veteran was also told 
that he could submit statements from other people who had 
observed his PTSD.  The veteran did not submit any 
authorizations or lay statements in response.

In January 1997, the RO obtained VA medical records dated 
from 1970 to 1996 from the Buffalo VA Medical Center 
reflecting treatment for a variety of conditions, including 
alcohol abuse.  Records show that the veteran has abstained 
from drinking for many years.  A January 1970 treatment 
record shows that the veteran presented with a drinking 
problem and was diagnosed with anxiety reaction.  Subsequent 
treatment records are negative for a diagnosis of a 
psychiatric disorder until the mid 1990s.  A June 1981 
progress note from an ATP (Alcohol Treatment Program) meeting 
indicates that the veteran was "...very talkative, half fact 
and half fiction."  A VA hospital discharge summary shows 
that the veteran was hospitalized from May 1996 to June 1996 
for suicidal and homicidal ideation.  It was noted that the 
veteran had no prior psychiatric illness other than alcohol 
dependence.  The veteran reported recent complaints of 
nightmares and flashbacks of the Korean War and Yugoslavian 
War.  It was noted that PTSD had never been diagnosed.  The 
examiner noted that the veteran was in the Navy from "1951 
to 1969" and had "combative history" in the Korean and 
Yugoslavian Wars.  On discharge, the diagnosis was adjustment 
disorder with depressed mood.  PTSD was not diagnosed.

A July 1996 VA progress note shows that the veteran reported 
that since his stroke he had more thoughts of things he did 
in Korea.  He related that he was the only remaining member 
of a special commando team, since his skipper had died 
recently.  A VA social worker's progress note dated in July 
1996 shows that the veteran reported that during service in 
the late 1940s and early 1950s, he was very heavily involved 
in covert operations with the O.S.S. or C.I.A.  He said he 
was in and out of China, Turkey, and Germany on special 
missions.  He stated that he was considered a spy, and that 
others tried to assassinate him.  He said that he gave an 
oath of silence on these matters, but that since a particular 
Admiral was now deceased, he could unburden himself to a 
small extent.  The social worker noted that this was the 
first time the veteran spoke about these things.  The 
diagnosis was PTSD, and the social worker recommended that 
the veteran file a PTSD claim.  Subsequent VA medical records 
reflect treatment for PTSD.

In a March 1997 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision in March 1997 and he did not appeal.  In August 
1997, the veteran said he wanted to reopen his claim.

By a letter to the veteran dated in September 1997, the RO 
asked him to provide information regarding treatment for his 
claimed condition.  He was asked to complete authorizations 
for release of information from any private physicians who 
treated him for a claimed condition.

In September and October 1997, the veteran reported that he 
had only been treated by the VA in Buffalo for PTSD.  He said 
he was treated by the VA for alcoholism and PTSD from 1974 to 
1975, and for PTSD ever since May 1996.

By a statement dated in October 1997, the veteran related 
that he was told that he had PTSD due to the stress of 
maintaining secrecy for almost 50 years.  He said that during 
service he was one of a small group of men recruited in boot 
camp to be messengers for the "higher brass".  He said they 
were trained in espionage, covert and sworn to secrecy, and 
accepted assignments from a "...3 striper I called the 
skipper."  He said he worked as a fire controlman aboard 
various ships and carried messages to and from the skipper.  
He stated that he did not know how many others were involved 
but that since the skipper (an admiral) had recently died, he 
was the last one alive.  He said he was told that nothing 
regarding his messenger duties would be placed in his 
personnel files.  He stated that he could recall some of his 
experiences, usually in flashbacks, and "...at the present 
can't tell anymore if fact or fiction."

VA medical records dated from 1996 to 1999 reflect treatment 
for PTSD and major depression, as well as other conditions.  
A VA hospital discharge summary reflects that the veteran was 
hospitalized from May 1997 to June 1997.  The examiner noted 
that the veteran was a member of an "elite special ops 
unit" during service, and served from 1951 to 1969.  The 
pertinent discharge diagnoses were PTSD, major depression, 
and alcohol dependence.  A September 1997 treatment note 
shows that the veteran reported that during service, his MOS 
was fire control (for naval gunfire support missions), and he 
was a member of a six-man team which performed covert 
operations in Lebanon and Korea.

By a statement dated in July 1999, the veteran said that all 
the information he had was previously submitted.  By a 
statement received in September 1999, he reiterated many of 
his assertions.  He said there were no other living members 
of the group with which he was associated during service.  He 
said there were no records of their activities, since they 
were a "...very black group operating under verbal orders from 
very high...."  He said they were sworn to secrecy and he 
would never break his oath.  He said the only thing he could 
reveal was that they administered "Gun Deck Justice".

By a statement dated in April 2000, the veteran's sister said 
that the veteran's personality was different when he returned 
from service.

By a statement received in June 2001, the veteran said he was 
a courier in Beirut in 1947 and 1948, and his duties included 
delivering cigarettes, meeting with an archbishop, and 
protecting a person from being killed.  In July 2001, the 
veteran stated that he had already said enough.

Analysis

The veteran claims service connection for PTSD which he 
asserts was incurred during military service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001). 

The veteran does not assert and the service records do not 
show that he engaged in combat.  Thus, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2001); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

The veteran has not identified any specific events which 
constitute in-service stressors.  Rather, he has stated that 
he was a member of a secret covert group which delivered 
messages and packages, about which he was sworn to secrecy.  
The veteran's service personnel records show that he was a 
fire controlman, and served primarily aboard ships, none of 
which were deployed in combat situations.  Such records do 
not indicate that the veteran was a member of a secret 
commando/special operations team, and the Board finds that 
the veteran's assertions of being a member of such a team are 
incredible, in light of his service personnel records and in 
the absence of any supporting lay statements.  Moreover, the 
veteran himself has stated that he is not sure if the events 
in his flashbacks are fact or fiction.

Despite the RO's request for details of the veteran's claimed 
stressful events in service, the veteran has not provided 
independent information to verify a service stressor, nor has 
he provided sufficiently detailed information to permit 
stressor verification through the service department.  
Although the veteran has been diagnosed with PTSD based on 
his reports of being a member of a secret covert group, such 
reports have not been verified.  Hence, as there is no 
credible supporting evidence that the claimed in-service 
stressor occurred, service connection for PTSD is not 
warranted.  38 C.F.R. § 3.304(f) (2001). 

The veteran has asserted that he incurred PTSD during his 
period of active service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

